Citation Nr: 1434861	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ankle and/or leg disability, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, May 2008, and November 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

In June 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of this hearing was prepared and associated with the claims file.

This matter was previously before the Board in February 2011, at which time it was remanded for further development.  In August 2013, the Board issued a decision denying the Veteran's claim of service connection for a right ankle and/or leg disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision.  As discussed below, and pursuant to such Order, the case must again be remanded to the agency of original jurisdiction for further development in compliance with the Court's February 2014 Order granting the parties' Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006);  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009).

Additionally, the Board notes that during the pendency of this appeal, by rating action dated in November 2012, the RO reopened the previously denied claim of service connection for PTSD and denied the issue on the merits.  In April 2013, the 
Veteran's representative timely submitted notice of disagreement.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, and therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  The Board notes that the claim of service connection for PTSD was previously denied in April 2009, with a Statement of the Case issued in April 2010.  The Veteran did not appeal that decision, and in order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The  Board is required to address this aspect of the issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue is as captioned above.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The documents in such files have been considered by the Board in adjudicating this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for the right ankle and/or leg disability, to include as secondary to a service-connected disability.

During his June 2010 hearing, he testified that his service-connected left ankle disability caused him to unpredictably fall resulting in injury to his right ankle and leg.  In addition, as a result of his service-connected left ankle disability he has applied increased weight and pressure on his right ankle and leg.  

Private medical records from Dr. P. M. Cimino, dated in January 2008, show that the Veteran sustained a distal right tibial/fibular fracture after falling in his home.  X-rays of the right ankle revealed he had "clearly lost alignment from the time of surgery.  He has varus alignment.  The ankle joint remains quite good."  

A VA examination report dated in March 2008 shows that the VA examiner opined that it could not be determined whether the Veteran's right ankle/leg condition was related to his left ankle condition.  The VA examiner concluded that additional information was needed to formulate an opinion.  In an addendum opinion by a VA orthopedist the same month, it was concluded that that Veteran had "very little in the way of residual symptoms of his initial service-connected left ankle sprain, including no current indication of instability of the left ankle and very weak MRI evidence of current ankle issues.  Further, it is the opinion of this examiner that the [V]eteran's right ankle and leg issues are not a result of his service-connected left ankle sprain.  The [V]eteran has no clinical evidence of instability to suggest that his left ankle as, at the time or is currently, a cause of other musculoskeletal issues."  

A January 2009 VA examination report shows that after a review of the medical evidence, it was opined as follows: 

"the initial opinion stands as valid and reasonable.  Even though records were obtained from Midlands and [the Veteran] reported his [left] ankle gave out... [the March 15, 2008] examination, MRI reports, gait, and compliance issues, it is less likely as not (less than 50/50 probability) that the [V]eteran's [right] ankle [fracture] is caused by his [service connected] [left] ankle sprain.  There are more contributing factors regarding his fall such as his tall lengthy body stature (73 inches), eye issues (cataract and presbyopia), alcohol dependence issues, compliance and safety issues as seen in notes from Midlands by Dr. Cimino and driving to the exam with a case on his [right] ankle (driving foot) with no assistive walking devices."

A letter from Dr. Cimino dated in September 2009, shows that the Veteran was said to have injured his right ankle in January 2008, and that he reported his injury was secondary to an instability episode that occurred to his left ankle.  X-rays showed the right ankle had complete healing at the fracture site.  The Veteran had full range of motion and no evidence of swelling or tenderness.  Dr. Cimino opined that based on the history after the original injury it did appear that the accident to the right ankle was at least as likely as not to be attributed to the previous left ankle instability pattern.  An ankle give-way can lead to a traumatic event such as a fall and the resulting right ankle fracture.

A VA examination report dated in March 2011 shows that the examiner reviewed the medical evidence of record, to specifically include that of Dr. P. C., and ultimately concluded that it was less likely than not the Veteran's right ankle disability, characterized as status-post operative fixation for distal tibia and fibula fractures, was caused or aggravated by his service-connected left ankle disability.  The examiner noted that due to the Veteran's non-compliance with treatment recommendations after his 2008 right ankle fracture, he had a recurrent deformity of the right ankle.  The examiner stated that there was no significant instability of the left ankle and, as such, it would be difficult to attribute such a severe fall and resulting severe injury, to a very undetectable instability on examination of the lateral ligaments.  The examiner discussed the MRI findings of record, but opined that it was unlikely that an incomplete tear of the tibiofibular ligament could lead to such a pattern of instability to cause the Veteran's fall and subsequent fracture of the contralateral distal tibia and fibula.  The examiner then referenced other possible causes for the Veteran's fall, as discussed in the previous VA examination reports, and also found that there was no evidence to support a finding of aggravation.

In the February 2014 Joint Motion For Remand, the parties determined that the Board did not sufficiently make a determination as to whether the Veteran was competent and credible to report that his left ankle was "unstable" in determining the impact of the asserted right ankle disorder.  Thereafter, in a July 2014 Post-Remand Brief, the Veteran's representative argued that the March 2011 VA examination report was inadequate as the examiner relied on behavior of the Veteran that occurred before his 2008 fall in providing a negative nexus opinion.  The representative also asserted that the March 2011 VA examiner improperly relied on the conclusion of the March 2008 VA examiner in assuming the Veteran's 2008 fall was influenced by alcohol consumption.

Additionally, the Veteran's representative raised an additional theory of entitlement in suggesting that the Veteran's asserted right ankle and/or leg disability was secondary to dizziness caused by his service-connected residuals of traumatic brain injury with cognitive disorder, not otherwise specified.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran.).

In light of the February 2014 Joint Motion For Remand, the assertions that the prior VA examination reports were inadequate, and the additional theory of entitlement that has been raised by the Veteran, the Board finds that that the issue of service connection for a right ankle and/or leg disability, to include as secondary to a service-connected disability, must be remanded for additional development.

As to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for PTSD, as noted above, by rating action dated in November 2012, the RO reopened the previously denied claim of service connection for PTSD and denied the issue on the merits.  In April 2013, the Veteran's representative timely submitted notice of disagreement.   The Veteran is entitled to a Statement of the Case which addresses the foregoing issue.  See Manlincon, 12 Vet. App. at 238.  The issue should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination with a physician that has not previously examined him so as to ascertain the extent, nature, and etiology of his asserted right ankle/right leg disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All appropriate tests or studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  A discussion of the Veteran's documented medical history and assertions shall also be included.

The examiner is directed to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's asserted right ankle/right leg disability had its onset in service, had been manifested by arthritis in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?
(b)  Is it at least as likely as not that the Veteran's asserted right ankle/right leg disability was caused (in whole or in part) by a service-connected disability, to specifically include the service-connected left ankle sprain and/or the service-connected residuals of traumatic brain injury with cognitive disorder?

(c)  Is it at least as likely as not that the Veteran's asserted right ankle/right leg disability is aggravated (permanently worsened) by a service-connected disability, to specifically include the service-connected left ankle sprain and/or the service-connected residuals of traumatic brain injury with cognitive disorder?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

In offering this assessment, the examiner must discuss the prior medical evidence in detail, to specifically include the September 2009 opinion of Dr. P. M. Cimino.

The absence of evidence of treatment for a right ankle/right leg disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction shall issue a Statement of the Case as to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for PTSD.  See Manlincon, supra.  If the decision remains adverse to the Veteran, he and his representative shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the form letter.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claim of service connection for a right ankle and/or leg disability, to include as secondary to a service-connected disability.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



